Colcock, J.
delivered the opinion of the Court.
It is very clear that the owners of slaves, convicted of offences, are not liable for the costs of prosecution, and that therefore the had no legal right to demand and receive the four dollars which he did from the plaintiff.
The act of 1799 (1 Brevard, 476) gives to the magistrates jurisdiction in all matters of contract (which is to be considered as embracing as well implied as express contracts) to twenty dollars; and the 5th clause of the act (Brevard, 24) says, where the demand is above si? dollars,, there jnay be an appeal; whence I conclude that the jurisdiction to six dollars is exclusive, and conclusive. This, therefore, in the form of an action for money had and received, was cognizable by a magistrate. It was suggested, however, that the case was brought here because, as it was a matter in which all the magistrates were concerned, they would give judgment for these fees in all cases. I have no doubt that when they shall be informed that it is the unanimous opinion of this Court, that they are not entitled to recover these fees of the owners of slaves convict, that they will not attempt tp enforce the payment of them. But should they do so, the citizen will find a remedy by prohibition, and perhaps by indictment. I am of opinion that the decree be reversed.
The other Judges concurred.